Exhibit 10.2.4.3

April 4, 2008

Brookdale Provident Properties, LLC,

c/o Brookdale Senior Living, Inc.

111 Westwood Place, Suite 200

Brentwood, TN 37027

Attention: President

c/o Brookdale Senior Living, Inc.

111 Westwood Place, Suite 200

Brentwood, TN 37027

Attention: General Counsel

RE: Agreement Regarding Leases and Property Lease Agreements

Ladies and Gentlemen:

Reference is hereby made to that certain Agreement Regarding Leases, dated as of
October 19, 2004, (as amended by that certain Side Letter Agreement dated
March 28, 2005, and that certain Side Letter Agreement dated October 19, 2004,
and as may be further amended, modified or supplemented, the “ARL”) by and
between PSLT-BLC Properties Holdings, LLC (“PSLT-BLC”; PSLT-BLC, collectively
with the Provident Lessors described below shall be known as the “PSLT-BLC
Parties”) and Brookdale Provident Properties, LLC (“Brookdale Provident”;
Brookdale Provident, collectively with the Brookdale Lessees as described below
shall be known as the “Brookdale Provident Parties”). PSLT-BLC Properties
Holdings, LLC is the owner of the beneficial interest in those certain entities
listed on Exhibit A attached hereto and made apart hereof (each a “Provident
Lessor” and collectively referred to herein as the “Provident Lessors”).
Brookdale Provident Properties, LLC is the owner of the beneficial interest in
those certain entities listed on Exhibit B attached hereto and made a part
hereof (each a “Brookdale Lessee” and collectively the “Brookdale Lessees”).
Each of the Provident Lessors, as Lessor, has entered into a property lease
agreement dated as of October 19, 2004 (each a “Property Lease”, and
collectively, the “Property Leases”) with one of the Brookdale Lessees, as
Lessee, for senior housing and/or assisted living and/or independent living
facilities as more particularly described on Exhibit C attached hereto.
Capitalized terms not defined herein shall have the meanings given to them under
the Property Leases and the ARL.



--------------------------------------------------------------------------------

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the PSLT-BLC Parties and the Brookdale Provident Parties,
each intending to be legally bound, hereby agree as follows:

 

  1. Notwithstanding anything to the contrary contained in the Property Leases
or the ARL to the contrary, from and after March 31, 2008, the PSLT-BLC Parties
and their Affiliates, as applicable, shall have no duty or obligation to hold
the Deposited Funds in segregated accounts or invest the Deposited Funds in any
manner whatsoever. For the avoidance of doubt, from and after March 31, 2008,
the PSLT-BLC Parties and their Affiliates, as applicable, shall be permitted to
commingle the Deposited Funds with any of their Affiliates’ other funds and may
utilize the funds as, when and in the manner determined in their sole
discretion, including without limitation, to pay down indebtedness of the
PSLT-BLC Parties or any of their Affiliates.

 

  2.

From and after April 1, 2008, the average aggregate daily amount of the Security
Deposit (excluding any cash or other amounts held by any Facility Mortgagee)
will be deemed to accrue interest at the Deposited Funds Rate. The “Deposited
Funds Rate” with respect to any given calendar month shall mean a per annum rate
equal to (a) the yield for the thirty to forty-four (30-44) day commercial paper
rate at constant maturities on the last Friday ended in the prior month, as such
rate is reported in the Wall Street Journal, plus (b) twenty-five (25) basis
points (0.25%). Within fifteen (15) days after the end of each calendar quarter,
the PSLT-BLC Parties shall deliver the calculation of the Deposited Funds Rate
for each month during that preceding period, which shall be deemed correct,
absent manifest error. Such accrued interest shall be paid to Brookdale
Provident on the 15th day after the end of each Lease Year. Any such accrued
interest shall be prorated with respect to any partial calendar month occurring
during the Term. Notwithstanding anything to the contrary contained in this
Letter Agreement, any Deposited Funds held by a Facility Mortgagee shall
continue to accrue interest as set forth in Section 54 and Section 55 of the
Property Leases, and interest on such amounts shall continue to be paid to the
Brookdale Provident Parties as provided therein.

 

  3. Amendment. In the event of a conflict between the Property Leases and the
ARL, on the one hand, and this Letter Agreement, on the other hand, this Letter
Agreement shall control.

 

  4. Property Leases and ARL Remain In Effect; No Waiver. Except as expressly
modified by this Letter Agreement, all of the terms, covenants, agreements,
conditions and other provisions of the Property Leases and ARL shall remain in
full force and effect in accordance with their respective terms. No waiver of
any of the provisions of the Property Leases or ARL contained herein shall be
deemed or shall constitute a waiver of any other provision of the Property
Leases (whether or not similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.

 

  5. Counterparts; Facsimile. This Letter Agreement may be executed in one or
more counterparts, and signature pages may be delivered by facsimile, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



--------------------------------------------------------------------------------

  6. Governing Law. This Letter Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the State of New York,
irrespective of the principal place of business, residence or domicile of the
parties hereto, and without giving effect to otherwise applicable principles of
conflicts of law. Any legal action, suit or proceeding arising out of or
relating to this Letter Agreement shall be instituted in any federal court or in
any state court located in the Commonwealth of Kentucky, and each party hereto
hereby waives any objection which such party may now or hereafter have to the
laying of the venue of any such action, suit or proceeding, and hereby
irrevocably and unconditionally submits to the jurisdiction of any such court.
Any and all service of process and any other notice in any such action, suit or
proceeding shall be effective against any party hereto if given as provided
pursuant to the terms of the Property Leases or the ARL, as applicable. Nothing
herein contained shall be deemed to affect the right of any party to serve
process in any other manner permitted by applicable law.

Please execute this Letter Agreement where indicated below and return the fully
executed copy to c/o Caron Curley, Ventas Healthcare Properties, Inc., 111 South
Wacker Dr., Suite 4800, Chicago, Illinois 60606.



--------------------------------------------------------------------------------

Very truly yours, PLST-BLC PROPERTIES HOLDINGS, LLC a Delaware limited liability
company By:   PSLT OP, L.P.   a Delaware limited partnership,   its sole member

  By:   PSLT GP, LLC,     a Delaware limited liability company,     its sold
general partner

    By:  

Provident Senior Living Trust,

a Maryland real estate

investment trust, it sole member

  By:  

/S/        T. Richard Riney

    T. Richard Riney     Executive Vice President and     General Counsel
BROOKDALE PROVIDENT PROPERTIES, LLC a Delaware limited liability company   By:  

/S/

    Name:           Title:   Executive Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Provident Lessors

Brookdale Living Communities of Arizona-EM, LLC

Brookdale Living Communities of California-RC, LLC

Brookdale Living Communities of California, LLC

BLC of California-San Marcos, L.P.

Brookdale Living Communities of Connecticut, LLC

Brookdale Living Communities of Connecticut-WH, LLC

Brookdale Living Communities of Florida, LLC

Brookdale Living Communities of Illinois-2960, LLC

Brookdale Living Communities of Illinois-HV, LLC

River Oaks Partners

Brookdale Living Communities of Illinois-Hoffman Estates, LLC

The Ponds of Pembroke Limited Partnership

Brookdale Living Communities of Illinois-HLAL, LLC

Brookdale Living Communities of Illinois-II, LLC

BLC of Indiana-OL, L.P.

Brookdale Living Communities of Massachusetts-RB, LLC

Brookdale Living Communities of Minnesota, LLC

Brookdale Living Communities of New Jersey, LLC

Brookdale Living Communities of New Mexico-SF, LLC

Brookdale Living Communities of New York-GB, LLC

Brookdale Living Communities of Washington-PP, LLC



--------------------------------------------------------------------------------

EXHIBIT B

Provident Lessees

BLC-Springs at East Mesa, LLC

BLC-Woodside Terrace, L.P.

BLC-Atrium of San Jose, L.P.

BLC-Brookdale Place of San Marcos, L.P.

BLC-Gables at Farmington, LLC

BLC-Chatfield, LLC

Brookdale Living Communities of Florida, Inc.

BLC-The Hallmark, LLC

BLC-Kenwood of Lake View, LLC

BLC-The Heritage of Des Plaines, LLC

BLC-Devonshire of Hoffman Estates, LLC

BLC-Devonshire of Lisle, LLC

BLC-The Willows, LLC

BLC-Hawthorne Lakes, LLC

BLC-The Berkshire of Castleton, L.P.

BLC-River Bay Club, LLC

BLC-Edina Park Plaza, LLC

BLC-Brendenwood, LLC

BLC-Ponce de Leon, LLC

BLC-The Gables at Brighton, LLC

BLC-Park Place, LLC



--------------------------------------------------------------------------------

EXHIBIT C

Facilities

 

    

Property Name

  

State

  

City

  

County

1.    The Springs of East Mesa    Arizona    Mesa    Maricopa 2.    Woodside
Terrace    California    Redwood City    San Mateo 3.    The Atrium   
California    San Jose    Santa Clara 4.    Brookdale Place at San Marcos   
California    San Marcos    San Diego 5.    The Gables at Farmington   
Connecticut    Farmington    Hartford 6.    Chatfield    Connecticut    West
Hartford    Hartford 7.    The Classic at West Palm Beach    Florida   
West Palm Beach    Palm Beach 8.    The Hallmark    Illinois    Chicago    Cook
9.    The Kenwood of Lake View    Illinois    Chicago    Cook 10.    The
Heritage of Des Plaines    Illinois    Des Plaines    Cook 11.    The Devonshire
of Hoffman Estates    Illinois    Hoffman Estates    Cook 12.    The Devonshire
of Lisle    Illinois    Lisle    DuPage 13.    The Willows    Illinois    Vernon
Hills    Lake 14.    Hawthorn Lakes    Illinois    Vernon Hills    Lake 15.   
The Berkshire of Castleton    Indiana    Indianapolis    Marion 16.    River Bay
Club    Massachusetts    Quincy    Norfolk 17.    Edina Park Plaza    Minnesota
   Edina    Hennepin 18.    Brendenwood    New Jersey    Voorhees    Camden 19.
   Ponce de Leon    New Mexico    Santa Fe    Santa Fe 20.    The Gables at
Brighton    New York    Rochester    Monroe 21.    Park Place    Washington   
Spokane    Spokane